Citation Nr: 1510477	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the matter is currently with the RO in Albuquerque, New Mexico.

In the August 2010 rating decision, the RO denied reopening service connection for bilateral hearing loss.  In April 2013, the Board reopened service connection for bilateral hearing loss and remanded the reopened claim for further development, including to obtain VA treatment records and to provide an adequate VA medical opinion regarding the etiology of the bilateral hearing loss disorder.  The Board remanded the matter for additional development again in September 2014.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Hearing loss was not "noted" on the service enlistment examination.

2.  The Veteran sustained acoustic trauma during service.

3.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.

4.  The Veteran has experienced "continuous" symptoms of bilateral hearing loss since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim for service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for bilateral hearing loss.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran asserts that a current bilateral hearing loss disability is related to acoustic trauma sustained during service.  Specifically, the Veteran contends that bilateral hearing loss was caused by exposure to loud noise while working on airplane engines and during shooting practice on the rifle range during service.  See, e.g., January 2014 representative brief.

Initially, given the previous development and adjudications of this matter, the Board first finds that hearing loss was not "noted" on the service enlistment examination.  During the October 1968 service enlistment examination, pure tone thresholds, in decibels (dB), were recorded as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
10
10
20
-
20
LEFT
0
15
25
-
20

Based on these scores, the service examiner listed nonspecific (left and/or right ear) "hearing loss" in the summary of defects and diagnoses at enlistment.  On its face, the October 1968 audiogram appeared to reflect a single measure of hearing impairment that was outside the normal range in the left ear, that is, in excess of 
20 dB.  See Hensley, 5 Vet. App. at 157.

Despite this one notation of 25 decibels in the left ear at the 2000 Hertz range at the October 1968 service entrance audiometric examination, the evidence is at least in equipoise as to whether the Veteran's hearing was within normal limits at enlistment.  First, the service separation examination reflects that left ear hearing was within normal limits at 2000 Hz, the only frequency that supports a finding of left ear hearing impairment at enlistment.  Specifically, the same 2000 Hertz range for the left ear at service separation was measured as only 20 decibels.  Such a finding, rather than showing actual improvement, calls into question the accuracy of the October 1968 service entrance audiometric examination test measure of 25, or at least has a tendency to show that the difference in such recordings is within test variations.  

In August 1970, during the service separation examination, pure tone thresholds were listed as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
5
10
15
25
20
LEFT
20
20
20
20
15

As seen above, the August 1970 service separation examination report indicates no left ear hearing impairment beyond the normal limit at any frequency.  See Hensley.  Given that some variation in the hearing can be expected, the August 1970 pure tone thresholds in the left ear, which are within normal limits at all frequencies, can be read as consistent with the October 1968 pure tone thresholds in the left ear, which are also within normal limits at all frequencies except for 2000 Hz (25 dB), which was marginally "worse," and within a reasonable variance of the 20 dB demonstrated at service separation in August 1970.

Second, as explained by the May 2013 VA examiner, the Veteran's hearing was within normal limits at enlistment.  Although the VA examiner did not recognize the normal hearing limits (20 dB) used in Hensley (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988), the VA examiner - a clinical audiologist - relied on alternative medical standards, as well as the Veteran's particular medical history, to note that "the enlistment exam states a hearing loss is present however that is not demonstrated in the threshold hearing testing that was recorded."  In the May 2013 VA examination report, as well as a November 2014 addendum, the VA examiner specifically stated that the Veteran's hearing was within normal limits at enlistment.

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the apparent "hearing loss" notation of 25 decibels in the left ear at the 2000 Hertz range at the October 1968 service entrance audiometric examination is not, in fact, sufficient evidence to demonstrate that hearing loss was "noted" on the October 1968 service enlistment examination.  As such, the Board now finds that the Veteran was in sound condition when examined, accepted, and enrolled for service.  No defects, infirmities, or disorders were noted at the time of the examination, acceptance, and enrollment.  See 38 U.S.C.A. § 1111.  

In this context, the Board will consider the claim for service connection for bilateral hearing loss on direct and presumptive bases.  This determination is not unfavorable to the Veteran, and is even potentially more favorable, because the Board will now focus on whether a current hearing loss disability was caused by service.  Additionally, if the nexus between the current hearing loss disability and service is established, compensation would be for the full extent of hearing loss, without deduction.  See 38 C.F.R. § 4.22 (2014).

The Board next finds that the Veteran sustained acoustic trauma during service.  As noted above, the Veteran asserts that a current hearing loss disability is related to noise exposure as an airplane mechanic.  The DD Form 214 reflects a military occupational specialty (MOS) of airplane repairman.  Although this particular MOS is not listed in Veterans Benefits Administration (VBA) Fast Letter 10-35, the similarly named "avionics mechanic" MOS entails a high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Board finds that the Veteran's competent lay account of his duties in service and exposure to hazardous noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was in-service acoustic trauma.

The Board finds that the Veteran has a bilateral hearing loss "disability" for VA purposes 38 C.F.R. § 3.385.  The May 2013 VA examination report includes an audiogram with following pure tone thresholds:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
15
25
50
55
65
LEFT
15
30
50
50
55

These results establish a current bilateral hearing loss disability (audiometric test scores of 40 dB or greater in both ears) that meets the standards of 38 C.F.R. § 3.385.  In addition, the VA examiner specifically diagnosed bilateral sensorineural hearing loss.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the current bilateral hearing loss disability have been continuous since service separation.  During the May 2013 VA examination, the Veteran reported that the current bilateral hearing loss disability began in service and has continued since service separation.  The Veteran has submitted several claims for service connection for hearing loss, including in December 1976, April 1996, and most recently in May 2010.  In each instance, the Veteran complained of a current hearing loss disability.  The March 1978 VA audiological examination report prepared following the December 1976 claim revealed a hearing loss disability for VA compensation purposes, as did the October 1997 VA examination report prepared following the April 1996 claim to reopen.  Given the Veteran's consistent pursuit of service connection for a hearing loss disability since service separation, and corresponding evidence of a hearing loss disability, the Board finds that the Veteran's statements regarding symptoms of hearing loss since service separation are competent and credible evidence of continuous symptoms of hearing loss since service separation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  

For these reasons, the Board resolves reasonable doubt in favor of the Veteran to find that symptoms of the current bilateral hearing loss disability have been continuous since service separation so as to meet the criteria for presumptive service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for a bilateral hearing loss disability on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


